Citation Nr: 1728881	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-18 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for right elbow degenerative changes (claimed as bilateral elbow injury).

2. Entitlement to service connection for left elbow degenerative changes (claimed as bilateral elbow injury).

3. Entitlement to service connection for right wrist degenerative changes (claimed as bilateral wrist injury).

4. Entitlement to service connection for left wrist degenerative changes (claimed as bilateral wrist injury).

5. Entitlement to service connection for cervical spondylosis (claimed as neck injury).


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1982 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

In a July 2013 rating decision, the RO granted service connection for degenerative disc disease, lumbar spine.  Since the grant of service connection benefits constituted a full grant of benefits sought on appeal with regard to this disability,  and the Veteran did not indicate disagreement with the July 2013 rating decision, the issue is no longer in appellate status.  Holland v. Gober, 10 Vet. App. 433, 436 (1997) (holding that an RO's award of service connection constitutes a full award of benefits on an appeal initiated by a notice of disagreement (NOD) as to a previous RO decision denying service connection and that, to the extent that a veteran disagrees with the compensation level or effective date assigned in the RO decision granting service connection, "a separate NOD [is required] in order for them to be placed in appellate status for the first time").

The Board notes that the Veteran was represented by a private attorney.  See October 2014 VA Form 21-22a.  However, in a January 2015 letter, the attorney withdrew representation from the Veteran's case and indicated that he notified the Veteran of such withdrawal.  As representation was withdrawn prior to October 2016 certification to the Board, the Veteran is unrepresented at this time.  See 38 C.F.R. § 14.631(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Based on a review of the claims file, the Board finds that further development is warranted prior to adjudicating the claims on appeal.

The Veteran claims that he has bilateral elbow, bilateral wrist, and neck disabilities related to a 1984 motorcycle accident in service.

Service treatment records document multiple motorcycle accidents.  August 1984 emergency treatment records document superficial abrasions and treatment attributed to a motorcycle accident.  In December 1984 the Veteran was in another motorcycle accident.  Inpatient service treatment records note that the Veteran was admitted to a hospital for 20 bed days.  Diagnoses of multiple abrasions, contusions, and lacerations, were provided.  During admission, an operation was performed to treat, in relevant part, delayed primary closure of lacerations of the right elbow, left elbow, right hand, and left hand.  In reference to the December 1984 motorcycle accident, a January 1985 medical opinion by the attending physician indicated that the Veteran was under the influence of alcohol and opined that it is unknown whether the injuries would result in a claim against the government for future medical care.  It was noted that the motorcycle accident occurred in the line of duty.  February 1985 service treatment records document a referral for a determination of the Veteran's ability to be deployed.  It was noted that the Veteran was "deployable [with] limitations of no driving, operating equipment, etc."  In a February 1985 waiver, the Veteran indicated that he did not desire a separation medical examination.

Pertinent to the neck claim, the Veteran was afforded a VA orthopedic examination in June 2010.  He reported chronic daily neck pain.  Based on cervical spine x-rays, a diagnosis of cervical spondylosis was provided.  The examiner indicated review of the claims file and opined that current neck disability is less likely than not (less than 50 percent probability) caused by the 1985 motorcycle accident.  As rationale, the examiner stated that service treatment records do not mention a cervical spine injury.  The examiner noted that cervical spondylosis is common and attributed complaints of pain to nonservice-connected fibromyalgia.  No further rationale was provided.  

The Board finds the June 2010 VA opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Here, the examiner did not provide adequate rationale to support his conclusions.  Moreover, it appears that the examiner primarily relied on the absence of documentation in service treatment records of a cervical spine injury as a basis for the negative opinion, which is improper.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  The Board notes that the examiner did not comment on December 1984 service treatment records documenting multiple abrasions, contusions, and lacerations.  Consequently, a new VA examination and opinion is necessary to consider relevant service treatment records, post service treatment records, and to determine any causal relationship between the current neck disability to service.

As for the wrist and elbow claims, the Veteran was afforded a VA joints examination in November 2010.  He reported being thrown from a motorcycle in 1984 and sustaining multiple lacerations requiring hospitalization.  A review of the claims file was noted.  Diagnoses of degenerative changes in the wrists, and bilateral mild degenerative changes in the elbows were provided.  

Pertinent to the wrist claims, the examiner opined that current bilateral wrist disabilities are less likely than not (less than 50 percent probability) caused by or a direct result of the 1984 motorcycle accident.  As rationale, the examiner acknowledged that the Veteran sustained multiple lacerations requiring hospitalization and wound debridement as a result of the 1984 motorcycle accident, however, such injuries were superficial have resolved without specific residual treatment in 25 years since service.  After the motorcycle accident, the Veteran was able to pass physical fitness tests, return to regular duty, and received a regular discharge in 1985.  The examiner stated that there was no documentation of any fractures, bone, joint, tendon, or ligament or structural involvement.   The examiner attributed current bilateral wrist disabilities to aging and the Veteran's post-service history, of over 20 years, in a labor intensive job in construction and welding.  It was noted that the Veteran did not seek treatment for wrist pain until 2009 while seeking treatment for nonservice-connected fibromyalgia.

With respect to the elbow claims, the examiner opined that current bilateral elbow disabilities are less likely than not (less than 50 percent probability) caused by or a direct result of the 1984 motorcycle accident.  As rationale, the examiner stated that after the motorcycle accident, the Veteran was able to pass physical fitness tests and return to regular duty.  The examiner attributed current bilateral elbow disabilities to the Veteran's post-service work history, and noted that the Veteran did not seek treatment for his elbows until 2009.

It appears that the November 2010 examiner understated the residuals of the 1984 motorcycle accident.  Specifically, the examiner stated that the December 1984 motorcycle accident caused superficial injuries and the Veteran was subsequently able to pass physical fitness tests and return to active duty.  However, December 1984 service treatment records document a 20 day hospitalization and an operation to treat delayed primary closure of lacerations of the right elbow, left elbow, right hand, and left hand.  Further, February 1985 service treatment records document performance limitations for deployment, and that the Veteran waived a separation medical examination. 

Based on the foregoing, the Board finds the November 2010 opinions inadequate to determine whether the Veteran's current bilateral wrist and elbow disabilities are related to service.  Consequently, new medical opinions are therefore warranted.  See Nicholson, 21 Vet. App. at 312.  

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2. Request an opinion from an orthopedic specialist to determine the nature and etiology of the Veteran's claimed elbow, wrist, and neck conditions.  The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.

With respect to all disabilities of the elbows, wrists, and neck, the physician should opine on whether it is at least as likely as not (50 percent or greater probability) that such disabilities are related to service.

In rendering the opinions above, the physician should discuss and comment on the Veteran's December 1954 motorcycle injury during service, and pertinent service treatment and post-service treatment records, to include service treatment records showing a 20 day hospitalization and an operation to treat delayed primary closure of lacerations of the right elbow, left elbow, right hand, and left hand and performance limitations for deployment.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions. 

The physician should provide a complete rationale for all opinions given.

3. Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



